DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-5 and 12-13, in the reply filed on January 4, 2022, is acknowledged.
Claims 6-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 4, 2022.
This application is in condition for allowance except for the presence of claims 6-11 directed to an invention non-elected without traverse. Accordingly, claims 6-11 have been cancelled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

6-11.	 Cancelled

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement

Drawings
The drawings are accepted.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Allowable Subject Matter
Claims 1-5 and 12-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1 and 12 are allowed because the prior art of record neither anticipates nor renders obvious the limitations of each of these independent claims in individual combination.
For example, the prior art of record neither anticipates nor renders the limitations obvious of a thin film capacitor comprising: a lower electrode made of a metal foil containing many metal grains… wherein a lower surface of the lower electrode is an etched surface from which cross sections of the metal grains appear, and a height difference between the cross sections of adjacent metal grains in the etched surface is 1 µm or more and 8 µm or less, as recited in combination in independent claim 1. 
Similarly, the prior art of record neither anticipates nor renders the limitations obvious of a substrate with built-in electronic component comprising... a thin film capacitor embedded in an inside of the multilayer substrate and including a lower electrode made of a metal foil containing many metal grains… wherein the lower surface of the lower electrode is an etched surface from which cross sections of the metal grains appear, the height difference between the cross sections of adjacent metal grains is 1 µm or more and 8 µm or less, as recited in combination in independent claim 12. 

Therefore claims 1-5 and 12-13 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 10121728 (see, e.g., FIG. 1: roughness of lower electrode 4, column 3 lines 48-50, “it is preferable that ten-point average roughness Rz of the lower surface 4 of the lower electrode layer 1 is 0.02 to 2.00 μm”); JP 2020-72192 (see, e.g., paragraph 26, “It is preferable that the average height difference between the cross sections of adjacent metal particles is 1 μm or more and 8 μm or less”); and US 20210257164 (see, e.g., FIG. 1-2, paragraph 45, “The surface roughness Rz of the surface 11a of the first metal layer 11 was set to 1 μm, 2 μm, or 5 μm”). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN MILAKOVICH whose telephone number is (571) 270-3087. The examiner can normally be reached Monday - Friday 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN MILAKOVICH/Primary Examiner, Art Unit 2848